In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-093 CR

____________________


KYLE BRADY JOHNS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 90322




MEMORANDUM OPINION 
	Appellant Kyle Brady Johns pled guilty to unauthorized use of a vehicle.  The trial
court adjudicated Johns guilty, but suspended the imposition of sentence, placed him on
community supervision for five years, and ordered him to serve one hundred eighty days "up
front" in jail.  Subsequently, the State filed a motion to revoke probation, which alleged that
Johns violated four conditions of his probation.  Johns pled "true" to three of the four counts. 
The trial court revoked Johns's community supervision and sentenced him to two years of
confinement.   
	Johns's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On July 20, 2006, we granted an extension of time for Johns to file a pro se brief.  We
received no response from Johns.
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.        
 
  
								CHARLES KREGER
								            Justice

Submitted on November 28, 2006
Opinion Delivered December 6, 2006
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ. 
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.